Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                    Judge Christine M. Arguello


   Criminal Action No. 18-cr-00381-CMA-GPG-1

   UNITED STATES OF AMERICA,

              Plaintiff,

   v.

   1. BRUCE HOLDER,

              Defendant.


           ORDER DENYING DEFENDANT BRUCE HOLDER’S SUPPLEMENTAL
        OBJECTIONS AND MOTION TO DISMISS BASED ON THE SIXTH AMENDMENT
                          AND THE SPEEDY TRIAL ACT


              This matter is before the Court on Defendant Bruce Holder’s Supplemental

   Objections and Motion to Dismiss Based on the Sixth Amendment and the Speedy Trial

   Act. (Doc. # 461.) For the following reasons, the Court denies the Motion.

                                         I.     BACKGROUND

              The Second Superseding Indictment (Doc. # 183) charges Mr. Holder with six

   counts. On October 21, 2020, this Court granted the Government’s Motion to Dismiss

   Counts 5 and 6 of the Second Superseding Indictment without prejudice. Accordingly,

   only Counts 1 through 4 of the Second Superseding Indictment remain:

        (i)       engaging in a conspiracy to distribute fentanyl in violation of 21 U.S.C. § 846,

                  spanning a time period between June 2017 and January 2019;
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 2 of 12




      (ii)       distribution of a controlled substance (fentanyl) resulting in death, namely, the

                 death of victim J.E., in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C);

      (iii)      distribution of a controlled substance (fentanyl) resulting in serious bodily

                 injury, namely, to victim Z.G., in violation of 21 U.S.C. § 841(a)(1) and

                 (b)(1)(C); and

      (iv)       distribution of a counterfeit controlled substance (that is, drugs purporting to

                 be manufactured by Mallinckrodt, Inc. when, in fact, they were not) in violation

                 of 21 U.S.C. § 841(a)(2) and (b)(1)(C).

                                           II.    ANALYSIS

              In Defendant Bruce Holder’s Supplemental Objections and Motion to Dismiss

   Based on the Sixth Amendment and the Speedy Trial Act (“Motion”) (Doc. # 461), Mr.

   Holder contends that the delay in bringing him to trial has violated both his constitutional

   and statutory rights under the Speedy Trial Act.

              The Court notes that, although Mr. Holder nominally asserts his speedy trial

   rights in the instant Motion, Mr. Holder attempts a second or third bite at the apple by

   raising arguments that were previously rejected by Judge Marcia S. Krieger. The Court

   has reviewed and agrees with Judge Krieger’s findings and conclusions concerning Mr.

   Holder’s previous Motion to Dismiss the Indictment (Doc. # 397) from the June 26, 2020

   hearing. The Court finds no reason to disrupt the findings and conclusions made by

   Judge Krieger in her denial of Mr. Holder’s Motion to Dismiss the Indictment. See

   generally (Doc. # 461-1 at 4–27). Accordingly, the Court will not waste time by reviewing

   any issues squarely rejected by Judge Krieger at that hearing. Instead, this Court will


                                                    2
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 3 of 12




   perform a constitutional and statutory speedy trial analysis from the date of Judge

   Krieger’s hearing on Mr. Holder’s Motion to Dismiss the Indictment—June 26, 2020—to

   the present.

   A.     CONSTITUTIONAL CLAIM

          In assessing whether delay has affected a defendant’s Sixth Amendment rights

   to a speedy trial, the Court considers and balances four factors: (i) the length of the

   delay; (ii) the reason for the delay; (iii) the defendant’s assertion of his right; and (iv)

   prejudice to the defendant. United States v. Cortes-Gomez, 926 F.3d 699, 706 (10th

   Cir. 2019).

          1.      Length of the Delay

          The threshold factor is the length of the delay, and the Court turns to the

   remaining factors only if the length of the delay has reached a point of “presumptive

   prejudice,” which the Tenth Circuit has set as one year. Id. Mr. Holder was arrested on

   or about August 21, 2018, and has since been detained for a period of roughly 29

   months. This factor weighs entirely in Mr. Holder’s favor because of “the extent to which

   [this] delay stretches beyond the bare minimum [of a year] needed to trigger judicial

   examination.’” United States v. Margheim, 770 F.3d 1312, 1326 (10th Cir. 2014)

   (alterations in original) (citations omitted). Thus, the Court turns to the remaining factors.

          2.      Reason for the Delay

          The factor of the reason for delays weighs against the Government in proportion

   to the degree to which the Government caused the delay. United States v. Batie, 433

   F.3d 1287, 1291 (10th Cir. 2006). Delays that are attributed to motions filed or


                                                  3
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 4 of 12




   continuances sought by a defendant are not attributable to the Government at all. Id.

   “Where the defendant's actions were the primary cause of the delay, the second factor

   weighs heavily against him.” United States v. Banks, 761 F.3d 1163, 1183 (10th Cir.

   2014) (quoting United States v. Larson, 627 F.3d 1198, 1208 (10th Cir. 2010)).

          Since June 26, 2020, there have been two reasons for the delay in bringing Mr.

   Holder to trial. The first is the filing of pretrial motions by Mr. Holder, which have been

   pending since July 16, 2020, and October 7, 2020, respectively. The delay attributable

   to Mr. Holder’s motions is not attributable to the Government at all.

          Independent of Mr. Holder’s motions, the delay has also been caused by the

   COVID-19 pandemic. This global pandemic has affected state and federal court

   systems across the United States. Implementing safeguards to assuage the risks of

   COVID-19 has interrupted ordinary court operations in this District.

          After the onset of COVID-19 in Colorado and before this case was reassigned to

   the undersigned, Judge Krieger repeatedly made extensive findings concerning how the

   public health outweighed Mr. Holder’s interest in a speedy trial. On April 23, 2020,

   Judge Krieger made such findings and tolled the Speedy Trial Clock until the next

   hearing in this case, which took place on June 26, 2020. On that day, Judge Krieger

   again made such findings and tolled the Speedy Trial Clock until September 8, 2020.

   She found, in part, that

          [o]n March 16, 2020, the Court convened in an attempt to select a jury and
          begin trial. Due to various factors – notably, the sudden onset of the
          COVID-19 pandemic, a reduction of the jury pool because of it, and the
          unavailability of jurors who could be fair and impartial – we were unable to
          seat an adequate number of jurors, and the trial was continued. Since then,
          the Court has repeatedly made specific findings, including that the ongoing

                                                 4
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 5 of 12




          pandemic prevents the Court from safely and adequately commencing a
          trial. The delays from March 16, 2020, to the present are the result of forces
          that are external to Mr. Holder, the Government, the Court, and are not
          attributable to any party.

   (Doc. # 461-1 at 12.) On July 21, 2020, Judge Krieger vacated the September 8, 2020

   trial date, citing both the need for an ends-of-justice continuance because of COVID-19

   and Mr. Holder’s outstanding motions as bases for exclusion of time from the Speedy

   Trial Clock.

          The COVID-19 situation in Colorado has continued to worsen. As of January 10,

   2021, there have been 363,019 cases of COVID-19 and 5,279 deaths caused by

   COVID-19 reported in Colorado. Colorado Coronavirus Map and Case Count, N.Y.

   TIMES, https://www.nytimes.com/interactive/2020/us/colorado-coronavirus-cases.html

   (last visited Jan. 11, 2021). On that day alone, there were 2,162 new cases of COVID-

   19 reported in this state, which was a 30% increase from cases reported 14 days prior.

   Id. As stated by Chief Judge Brimmer in the current General Order, General Order

   2020-21 (“GO 2020-21”),

          key indicators from the Colorado Department of Public Health &
          Environment, including positivity rates, the number of hospitalizations, and
          cumulative incidences per 100,000 people, continue to demonstrate high
          rates of COVID-19 infections in many parts of the District of Colorado.
          These conditions make it advisable to continue to restrict certain court
          operations to help slow the spread of the disease.

   General Order 2020-21; COURT OPERATIONS DURING THE COVID-19 PANDEMIC

   (D. Colo. Dec. 16, 2020) (Brimmer, C.J.).

          Trial in this case is anticipated to take three weeks, and the case is considered

   particularly complex. The Court does not yet have the space or the jury trial protocols


                                                5
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 6 of 12




   with which it can safely accommodate a trial of that magnitude. Due to the anticipated

   trial duration and complexity, this case would not have been fit to serve as a pilot trial

   during earlier General Orders issued by Chief Judge Brimmer. Between General Order

   2020-19 and GO 2020-21, all criminal trials scheduled between November 5, 2020, and

   January 29, 2021, have been continued without a pilot trial exception.

          To the extent Mr. Holder renews his objection to the General Orders on the basis

   that they violate the Separation of Powers Clause of the United States Constitution, the

   Court rejects that argument. The General Orders implement public health guidance

   issued by the Centers for Disease Control and Prevention (“CDC”), the Colorado

   Department of Public Health and Environment, and the Denver Department of Public

   Health and Environment. They are designed to protect the health of the public, litigants,

   attorneys, jurors, and court staff during an unprecedented time. Moreover, the General

   Orders are consistent with this Court’s findings, and Judge Krieger’s previous findings,

   regarding the severity of the COVID-19 pandemic and the inability of the Court to

   accommodate witnesses, litigants, attorneys, jurors, and court staff safely at this time.

          Accordingly, none of the delay between June 26, 2020, and the date of this Order

   is attributable to the Government. At least a majority of the time resulted from the filing

   of pretrial motions by Mr. Holder. The remainder is attributable to a nationwide

   pandemic outside of the control of the parties or this Court. Therefore, this factor weighs

   moderately against Mr. Holder.

          3.     Defendant’s Assertion of his Right

          In considering a defendant’s invocation of his speedy trial rights, the Court looks


                                                 6
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 7 of 12




   to “whether the defendant has actively asserted his right to a speedy trial,” examining

   the “frequency and force” of objections, as well as their timing. Black, 830 F.3d at 1120.

   The Court also considers those situations in which the defendant expressly or impliedly

   consented to delays in the trial date, as well as those situations in which the defendant

   affirmatively asked for delays.

          Judge Krieger previously found on June 26, 2020, that

          [t]he first time Mr. Holder expressed and specifically contended that his
          speedy trial rights had been violated was during the hearing on April 23,
          2020. . . . Thus, the record reflects that roughly 20 months elapsed before
          Mr. Holder first lodged the forceful speedy trial objection. As in Black, [830
          F.3d at 1120,] and also in United States v. Margheim, [770 F.3d 1312, 1328
          (10th Cir. 2014),] Mr. Holder’s first meaningful invocation of speedy trial
          rights has come late in the proceedings, resulting in the conclusion that this
          factor tips against dismissal.

   (Doc. # 461-1 at 16.) As of that date, Mr. Holder has nominally asserted his right to a

   speedy trial but has also delayed these proceedings with further filing of pretrial

   motions. The pending Motion in Limine is Mr. Holder’s third motion in limine in this case.

   See (Doc. ## 207, 322). After reviewing the briefing on the Motion in Limine, the Court

   determined that the Motion requires a hearing because the briefing before the Court is

   inadequate. Further, Mr. Holder filed the instant Motion to Dismiss on speedy trial

   grounds that is substantially similar to a motion previously considered and rejected by

   Judge Krieger. In doing so, Mr. Holder has further delayed the prompt resolution of this

   case. Accordingly, the Court finds that this factor weighs moderately against Mr. Holder.

          4.     Prejudice to the Defendant

          In cases of extreme delay, which the Tenth Circuit has determined to be six

   years or more, the presumption of prejudice alone is sufficient to tip this factor in the

                                                 7
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 8 of 12




   defendant’s favor. Larson, 627 F.3d at 1209 (citations omitted). If the delay has not yet

   reached that benchmark, the defendant bears the burden of making a particularized

   showing of prejudice that has resulted from the delay. Generally, a defendant has three

   primary interests that militate against excessive pretrial delay: (i) the need to prevent

   oppressive incarceration; (ii) the need to minimize anxiety and concern of the

   defendant; and (iii) avoiding impairment to the defense. United States v. Nixon, 919

   F.3d 1265, 1274 (10th Cir. 2019). Importantly, the defendant’s showing must tie the

   prejudice to delays that are attributable to the Government; where the defendant bears

   responsibility for some delay, prejudice that has arisen because of the defendant’s

   delay does not weigh in the balance. United States v. Hicks, 779 F.3d 1163, 1168–69

   (10th Cir. 2015).

          Mr. Holder has been detained since his arrest in August 2018. As of the date of

   this Order, Mr. Holder has been detained for a period of about 29 months. Pretrial

   detention of this length alone, which falls far short of the six-year benchmark

   established by the Tenth Circuit, does not amount to substantial prejudice. See Black,

   830 F.3d at 1122 (giving no weight to the prejudice factor despite the defendant arguing

   that “he was prejudiced because he had spent well over two years of his life in a jail cell

   awaiting trial”).

          To establish prejudice, Mr. Holder cites to his anxiety and concern relating to

   being detained pretrial. He asserts that he is malnourished, has lost what he

   approximates to be 70 pounds, and states that he is at increased risk of complications

   from COVID-19 due to heart problems. Although the Court is sympathetic to Mr.


                                                8
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 9 of 12




   Holder’s current situation and understands the gravity posed by COVID-19, Mr. Holder’s

   anxiety and concerns are not attributable to the Government. Instead, they are

   attributable to a combination of Mr. Holder filing the instant Motion to Dismiss and the

   pending Motion in Limine, which will be heard on January 14, 2020, as well as the

   COVID-19 pandemic, which is completely outside of the control of any party to this case

   or this Court.

          With respect to the potential impairment of his defense, Mr. Holder’s Motion

   focuses primarily on how he will be prejudiced by the death of Corina Holder. At the

   outset, the Court notes that Ms. Holder’s death cannot be attributed to the Government.

   Mr. Holder argues that Ms. Holder would have provided exculpatory testimony with

   respect to Counts 5 and 6. This argument was rendered moot by the Government’s

   Motion to Dismiss Counts 5 and 6 against Mr. Holder and this Court’s subsequent order

   granting the Government’s Motion.

          Beyond Mr. Holder’s arguments regarding Ms. Holder, Mr. Holder also advances

   speculative arguments concerning how the memories of witnesses at trial may fade or

   how those witnesses may selectively pretend not to remember information that serves

   Mr. Holder. This risk of prejudice is purely hypothetical and, as Judge Krieger explained

   when Mr. Holder first advanced arguments of this kind, the Tenth Circuit appeared to

   reject such generalized arguments as to the existence of prejudice in Batie, 433 F.3d at

   1292, explaining that “ordinarily, the failure of a government’s witness’s memory

   benefits, rather than prejudices, a defendant’s case.”




                                               9
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 10 of 12




           Accordingly, the Court finds that Mr. Holder has not shown any particularized

    prejudice that has resulted from delays attributable to the Government in this case, and

    that this factor weighs against him.

           Based on the Court’s consideration of the foregoing four factors, the Court finds

    that Mr. Holder has not demonstrated that his Sixth Amendment rights to a speedy trial

    have been violated. Thus, his Motion is denied to the extent it seeks dismissal on

    constitutional grounds.

    B.     STATUTORY CLAIM

           Mr. Holder also contends that his statutory speedy trial rights have been violated.

    The Speedy Trial Act, 18 U.S.C. § 3161, requires that a defendant be brought to trial

    within 70 days of his initial appearance or within 70 days of the declaration of a mistrial

    in prior proceedings. Those time limits are subject to tolling for a variety of reasons. 18

    U.S.C. § 3161(c), (e), (h). Two such reasons are relevant to the instant Motion—i.e.,

    ends of justice, 18 U.S.C. § 3161(h)(7)(B)(i), and pretrial motions, 18 U.S.C. §

    3161(h)(1)(D).

           As previously established, this Court will not address arguments considered and

    rejected by Judge Krieger. Accordingly, the Court will not review de novo the speedy

    trial analysis concerning Mr. Holder’s Motion to Suppress. Judge Krieger has

    determined that zero days lapsed during the pendency of Mr. Holder’s Motion to

    Suppress, and this Court concurs with Judge Krieger’s analysis.

           To the extent Mr. Holder argues that the amount of time following the filing of his

    pending pretrial motions should not be excluded from the Speedy Trial Clock, the Court


                                                 10
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 11 of 12




    disagrees. Under 18 U.S.C. § 3161(h)(1)(D), any period of delay resulting from any

    pretrial motion “from the filing of the motion through the conclusion thereon, or other

    prompt disposition of such motion” is excluded from the Speedy Trial Clock. As the

    Supreme Court has noted, “[t]he plain terms of the statute appear to exclude all time

    between the filing of and the hearing on a motion whether that hearing was prompt or

    not.” Henderson v. United States, 476 U.S. 321, 326 (1986). The Supreme Court

    concluded that “all time between the filing of a motion and the conclusion of the hearing

    on that motion [is tolled from the Speedy Trial Act calculation], whether or not a delay in

    holding that hearing is ‘reasonably necessary.’” Id. at 330.

           Accordingly, under the plain text of 18 U.S.C. § 3161(h)(1)(D), and pursuant to

    Henderson, 476 U.S. 321, the time between the filing of the pending Motion in Limine—

    July 16, 2020—and the hearing on that motion is excluded from the Speedy Trial Clock.

           With respect to the period between June 26, 2020, and July 16, 2020, Judge

    Krieger tolled the Speedy Trial Clock during that time period pursuant to the Speedy

    Trial Act’s ends-of-justice provision, 18 U.S.C. § 3161(h)(7)(B)(i). As previously

    discussed, on June 26, 2020, Judge Krieger made specific findings on the record that

    the ends of justice served by continuing this case because of the COVID-19 pandemic

    would outweigh the best interest of the public and Mr. Holder in a speedy trial. Judge

    Krieger’s ends-of-justice findings on June 26, 2020, were sufficient to toll the Speedy

    Trial Clock under the Act.




                                                11
Case 1:18-cr-00381-CMA-GPG Document 491 Filed 01/13/21 USDC Colorado Page 12 of 12




                                      III.   CONCLUSION

          Accordingly, Bruce Holder’s Supplemental Objections and Motion to Dismiss

    Based on the Sixth Amendment and the Speedy Trial Act (Doc. # 461) is DENIED.

          Incorporating Judge Krieger’s speedy trial findings from her June 26, 2020

    hearing, and having found that the Speedy Trial Clock has been tolled since that date

    by a combination of sua sponte EOJ continuances granted by Judge Krieger and the

    filing of Mr. Holder’s pending pretrial motions, the Court has determined that the Speedy

    Trial Clock is currently tolled with a total of 36 days elapsed and 34 days remaining.



          DATED: January 13, 2021

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                12
